Citation Nr: 1207584	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  08-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to December 1993, with subsequent periods of Army National Guard serivce.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating determination of the Montgomery, Alabama, Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for respective left and right foot disabilites and VA has a duty to assist in the development of these claims, by providing an appropriate medical examination.  He has provided a competent and credible account of left and right knee symptomatology, to include in service and continuously since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service treatment records also document his treatment knee related complaints/treatments.  In light of the foregoing, the Board finds a remand for appropriate VA examination necessary to properly evaluate the merits of the Veteran's claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claims folder also suggests that the Veteran receives regular treatment for his claimed knee conditions.  However, relevant VA treatment records, dated from December 1993 to August 2004 and since June 2006, have not been associated with the claims folder.  While not definitive, the record also suggests the Veteran may receive regular private treatment for these conditions but the claims folder does not reflect adequate attempts to obtain any such records.  Under the law, VA must attempt to obtain these records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  For this reason as well, the claim must be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his knee symptomatology, to include a possible relationship to active military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO should contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for any knee related condition, since December 1993.  Thereafter, undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's knee condition(s), dated from December 1993 to August 2004 and since June 2006.  Any negative response should be in writing and associated with the claims folder.  

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for appropriate VA examination, to determine the current nature, onset and etiology of any respective left and right knee condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiners should record the full history of the disorders, including the Veteran's account of symptomatology.  

The examiner should diagnose all right and left knee disorders present, if any.  Then the examiner must state whether it is at least as likely as not that any respectively diagnosed knee condition: 

(a) is related to any period of military service; 

(b) had its onset during military service; 

(c) had its onset within one year of separation from active military service; and 

(d) was aggravated by any period of reserve military service.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology, to include onset and continuity since separation; (II) the March 1950 enlistment examination report; (III) a September 1950 service radiological report; (IV) the November 1950 Medical Board proceedings (WD AGO Form 8-118); (V) the January 1951 Proceedings of Physical Evaluation Board; (VI)a service clinical summary of the Chief of the Orthopedic Section, received on June 18, 1951; and any other medical evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.

5.  Then, readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


